Citation Nr: 1804597	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  12-29 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness.

2.  Entitlement to service connection for generalized muscle and joint pain. 

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to service connection for fibromyalgia. 

5.  Entitlement to service connection for a disorder manifested by bleeding, including a hemorrhoid disability. 

6.  Entitlement to service connection for chronic fatigue syndrome. 

7.   Entitlement to service connection for nonalcoholic steatohepatitis (NASH).

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).
10.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 

11.  Entitlement to service connection for a bilateral hearing loss disability.

12.  Entitlement to service connection for a disability manifested by numbness in the extremities.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION


The Veteran had active service in the U.S. Army from July 1989 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A hearing before the undersigned Veterans Law Judge was held at the RO in August 2015.  The hearing transcript has been associated with the record.

In a December 2015 decision, the Board denied the Veteran's claims for service connection for a disability manifested by dizziness, generalized muscle and joint pain, irritable bowel syndrome, fibromyalgia, a disorder manifested by bleeding, chronic fatigue syndrome, nonalcoholic steatohepatitis, a sleep disorder and GERD. The Board also dismissed the claim of entitlement to service connection for a disability manifested by numbness in the extremities.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims.  In July 2016, the parties before the Court signed a Joint Motion for Remand, which the Court granted in a July 2016 Order.  The Court's Order remanded the Veteran's appeal to the Board for action consistent with the terms of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for dizziness, generalized muscle and joint pain, irritable bowel syndrome, fibromyalgia, a disorder manifested by bleeding, chronic fatigue syndrome, nonalcoholic steatohepatitis, a sleep disorder and GERD.  The Veteran claims that his disabilities are the result of his service in the Persian Gulf War.  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War.  The Southwest Asia Theater of Operations include Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the air space above these locations.  38 C.F.R. § 3.317 (d)(1)(2). 

A review of the claims files discloses no documentation that the Veteran served in the Southwest Asia Theater of Operations as defined by 38 C.F.R. § 3.317 (d)(1)(2). The record indicates that the Veteran served on the Sinai Peninsula.  The Sinai Peninsula is not within the Southwest Asia Theater of Operations as defined by the regulation.  The Veteran, however, has reported duties involving Tiran Island and swimming in the Red Sea.  Tiran Island is an Egyptian-administered island, which suggests it is not within the scope of the regulation.  As the Veteran has reported swimming in the Red Sea and in accordance with the July 2016 Joint Motion for Remand, however, the Board finds that further development on this matter is needed.  On remand, the RO should contact the appropriate department to determine the likely distance that the Veteran traveled when in the Red Sea.  

With regards to the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD, the record shows that the Veteran was afforded a VA examination in July 2016.  Although the VA examiner found that the Veteran did not meet the DSM 5 criteria for PTSD, the Veteran was diagnosed with personality disorder traits and unspecified anxiety disorder.  The VA examiner opined that neither of the disabilities were related to military service.  Rather, he found that the Veteran's unspecified anxiety disorder was related to his financial stressors.  The VA examiner stated that his rationale included the interview and the note of February 2016.  

The Board notes, however, that the Veteran has been diagnosed with other psychiatric disorders that were not addressed in the July 2016 VA examination.  As requested in the prior Board remand, the VA examiner was instructed to clarify whether the Veteran has had an axis 1 psychiatric disorder at any time during the period of the claim and for every such disorder state whether it is at least as likely as not (50 percent probability or greater) that the disorder began in or is otherwise related to military service.  The record shows that the Veteran had been diagnosed with other psychiatric disorders to include agoraphobia, bipolar disorder and major depressive disorder.  As these disabilities were not addressed by the July 2016 examiner, a remand is warranted so that an etiology opinion can be obtained that reflects the Veteran's complete psychiatric history as requested by the Board in the prior remand.  
The Veteran also appeals the denial of service connection for a bilateral hearing loss disability.  In relation to his claim, he was last afforded a VA examination in March 2011.  Since that time, the Veteran has indicated that his hearing loss has worsened and that he should now meet the criteria for service connection.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary for the above issue.  

Furthermore, in October 2017, the Veteran's representative indicated that there were outstanding medical records pertinent to the claims on appeal.  To that end, he expressed that the Veteran was scheduled for an audiometric examination in October 2017 and that current VA outpatient psychiatric treatment records have not been associated with the file.  On remand, these records and any other outstanding records should be obtained.  

Regarding the issue of entitlement to service connection for a disability manifested by numbness in the extremities, in August 2015 the Veteran testified as to his desire to withdraw the appeal for entitlement to service connection for a disorder manifested by numbness in the extremities.  Since that time, however, he has submitted evidence on this issue.  On remand, please seek clarification from the Veteran as to whether or not he wishes to pursue this claim. 

Lastly, in the prior remand the Board instructed the RO to seek clarification from ENT Consultants of North Texas.  Although the record reveals speech discrimination test results, the record does not indicate whether the Maryland CNC word list was used in the Veteran's December 2009 audiogram.  The record shows that in June 2016 the RO sent a clarification letter to ENT Consultants of North Texas.  To date, no response has been received.  On remand, another clarification letter should be sent to ENT Consultants of North Texas.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA treatment records that are not already of file to include from the Waco and Dallas VAMCs.  

2. Contact the Veteran and ask that he identify any outstanding private treatment records that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be associated with the claims file.

3. Contact the Department of the Army and request that they make a determination on record as to the likely distance that the Veteran traveled when in the Red Sea.  In doing so, they should be asked to determine how far from shore off of the Saudi Arabia Sea was the Veteran.  

4. Contact the Veteran and ask him if you wishes to withdraw his claim of entitlement to service connection for a disability manifested by numbness in the extremities.  

5. Seek clarification from ENT Consultants of N.T. to determine whether the Maryland CNC speech discrimination test was performed in December 2009.  

6. Obtain an addendum opinion to determine the nature and etiology of any acquired psychiatric disability to include PTSD.  The examiner must be provided access to the Veteran's electronic claims file.  As to each and every psychiatric disability diagnosed in the record to include anxiety, bipolar disorder and major depressive disorder, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability had its onset in service or was caused by service.  The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

7. Schedule the Veteran for a VA examination to address the nature and etiology of any current hearing loss disability.  The examiner must be provided access to the Veteran's electronic claims file.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability had its onset in service or was caused by service.  The VA examiner is asked to specifically comment on the concept of a delayed onset hearing loss (i.e., does absence of pertinent complaints and normal audiometry at separation preclude opinion as to a nexus between the current disability and exposure to noise trauma in service).  If feasible, the examiner is asked to cite to medical literature supporting the responses to the questions posed.  

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

8. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




